UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2013 Semiannual Report to Shareholders DWS Global Inflation Fund Contents 4 Letter to Shareholders 5 Performance Summary 7 Portfolio Management Team 9 Consolidated Portfolio Summary 10 Consolidated Investment Portfolio 16 Consolidated Statement of Assets and Liabilities 18 Consolidated Statement of Operations 19 Consolidated Statement of Changes in Net Assets 20 Consolidated Financial Highlights 25 Notes to Consolidated Financial Statements 41 Information About Your Fund's Expenses 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Account Management Resources 49 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. If interest rates rise due to reasons other than inflation, the fund's investment in inflation linked bonds may not be fully protected from the effects of rising interest rates. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary March 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge -0.42 % Adjusted for the Maximum Sales Charge (max 2.75% load) -3.16 % Barclays U.S. Treasury: U.S. TIPS Index† % Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge -0.78 % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -4.68 % Barclays U.S. Treasury: U.S. TIPS Index† % Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge -0.87 % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -1.84 % Barclays U.S. Treasury: U.S. TIPS Index† % Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 No Sales Charges -0.36 % Barclays U.S. Treasury: U.S. TIPS Index† % Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 No Sales Charges -0.31
